Exhibit 10.8

 

LOGO [g52370g06w66.jpg]    NICHOLAS FINANCIAL, INC.    Automobile Dealer Retail
Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:  

 

By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

DEALER NAME

123 AUTO LLC 12K & UNDER MOTORS 1ST AUTO SALES INC 1ST CHOICE AUTO FINANCING INC
1ST CHOICE CAROLINA CARS 1ST STOP MOTORS INC 247 AUTO SALES 27 MOTORS 2ND CHANCE
AUTO OF ALABAMA LLC 31-W AUTO SALES LLC 4042 MOTORS LLC 4042 MOTORSPORTS LLC 5
POINTS AUTO MASTERS 5 STAR AUTO PLEX 5 STAR AUTO PLEX 5 STAR INDY AUTO LLC 83
AUTO SALES LLC A & D MOTORS SALES CORP A & D MOTORS, INC. A 2 Z AUTOS A PLUS CAR
SALES & RENTALS INC A.R.J.’S AUTO SALES, INC A.Z. AUTOMOTIVE INC A-1 AUTO GROUP
LLC A1 MOTORS INC AAA AUTO WHOLESALE LLC AACC AUTO CAR SALES, INC ABBY’S AUTOS,
INC. ACCU-CAR EXPO INC ACCURATE AUTO GROUP INC ACES AUTO MART ACTION AUTO SALES
ACTION MOTORS, INC. ACTIVE AUTO SALES ACURA OF ORANGE PARK ADAMS AUTO SALES INC
ADAMSON FORD LLC ADVANCE AUTO WHOLESALE, INC. ADVANCED AUTO BROKERS, INC.
ADVENTURE SUBARU LLC AFFORDABLE AUTO MOTORS, INC AFFORDABLE AUTO SALES
AFFORDABLE USED CARS & TRUCKS AJ CAR SALES

DEALER NAME

AJ’S AUTO AK IMPORTS AUTO SALES AL PIEMONTE SUZUKI INC ALEXIS MOTORCAR LLC ALFA
AUTO MALL LLC ALL ABOUT AUTO’S INC ALL AMERICAN AUTO MART ALL AMERICAN AUTO
SALES INC ALL AMERICAN FINANCE AND AUTO ALL CARS LLC ALL MAKES AUTO SALES INC
ALL SEASON AUTO SALES LLC ALL STAR DODGE CHRYSLER JEEP ALLAN VIGIL FORD ALLEN
TURNER AUTOMOTIVE ALLSTAR MOTORS, INC. ALLURE AUTO SALES LLC ALM MALL OF GEORGIA
ALPHA MOTORS LLC AL’S AUTO MART ALTAMAHA MOTORS LLC ALTERNATIVES AMERICAN AUTO
SALES AMERICAN AUTO SALES WHOLESALE AMERICAN MOTOR GROUP OF AMERICAN SALES &
LEASING INC AMERIFIRST AUTO CENTER, INC. AMG AUTO SALES INC AMS CARS ANDY MOHR
FORD, INC. ANDYS AUTO SALES ANSWER ONE MOTORS ANTHONY PONTIAC GMC BUICK INC
ANTHONY WAYNE AUTO SALES ANY CAR USA APPLE FINANCE CO INC APPROVAL AUTO CREDIT
INC. APPROVED AUTOS LLC ARAK AUTO SALES & SERVICES INC ARC AUTO LLC ARENA AUTO
SALES ARES FINANCIAL SERVICES LLC ARMANDOS INC A’S USED CARS INC

 



--------------------------------------------------------------------------------

DEALER NAME

ASANKA CARS.COM ATA TRUCK & AUTO SALES ATCHINSON FORD SALES ATL AUTOS.COM
ATLANTA AUTO BROKERS ATLANTA LUXURY MOTORS INC ATLANTA USED CARS CENTER, INC
ATLANTIS RENT A CAR AND AUFFENBERG USED CARS AURORA MOTOR CARS AUTO AMERICA AUTO
BANK AUTO CENTER OF GREER LLC AUTO CENTERS ST CHARLES LLC AUTO CITY AT CLAYTON
AUTO CITY LLC AUTO CLUB OF MIAMI AUTO CLUB OF SOUTHWEST FLORIDA AUTO CONNECTION
JAX LLC AUTO CREDIT & FINANCE CORP AUTO DEALER SOLUTIONS INC AUTO DIRECT
COLUMBUS OH AUTO DIRECT PRE-OWNED AUTO ENTERPRISE CO AUTO EXCHANGE USA CORP AUTO
EXPO HOUSTON AUTO EXPRESS CREDIT INC AUTO EXPRESS ENTERPRISE INC AUTO GALAXY INC
AUTO GLOBAL AUTO GROUP USA AUTO HUB PLUS INC AUTO JUNCTION LLC AUTO LIAISON INC
AUTO LIBERTY OF ARLINGTON AUTO LINE, INC. AUTO LIQUIDATORS OF TAMPA, INC AUTO
MAC 2 AUTO MALL OF TAMPA INC AUTO MASTERS AUTO SALES LLC AUTO MAX TOLEDO AUTO
MEGA STORE LLC AUTO NATIONS INC AUTO NETWORK OF THE TRIAD LLC

DEALER NAME

AUTO NETWORK, INC. AUTO OPTION LLC AUTO PALACE AUTO PASS SALES & SERVICE CORP
AUTO PLANET II INC AUTO PLAZA MOTORS AUTO POINT USED CAR SALES AUTO PROFESSION
CAR SALES 2 AUTO PROFESSIONAL CAR SALES AUTO RITE, INC AUTO SALES OF WINTER
GARDEN AUTO SALES USA AUTO SEARCH ONE INC AUTO SELECT AUTO SELECT INC AUTO
SELECTION OF CHARLOTTE AUTO SMART AUTO SMART PINEVILLE INC AUTO SOLUTIONS AUTO
SOLUTIONS MOTOR COMPANY AUTO SOURCE CAROLINA LLC AUTO SPORT, INC. AUTO STAR AUTO
STOP INC AUTO STORE OF GARNER AUTO TRADEMARK AUTO TREE AUTO UNION OF MIAMI INC
AUTO VILLA AUTO VILLA OUTLET AUTO VILLA WEST AUTO VILLAGE AUTO WAREHOUSE INC
AUTO WEEKLY SPECIALS AUTO WISE AUTO SALES AUTO WORLD AUTOLAND AUTOLINK AUTOMAC
USA INC AUTOMALL 59 AUTOMAR CAR SALES INC AUTOMART LLC AUTOMAX AUTOMAX ATLANTA

 



--------------------------------------------------------------------------------

DEALER NAME

AUTOMAX CHRYSLER DODGE JEEP AUTOMAX KC LLC AUTOMAX OF CHESTER COUNTY AUTOMOBILE
COMMODITY LLC AUTOMONSTA AUTOMOTIVE WHOLESALE CENTER AUTONET GROUP LLC
AUTONOMICS AUTO-ONE USA LLC AUTOPLEX AUTO SALES & AUTORAMA PREOWNED CARS
AUTORANGE INC AUTORV MART AUTOSHOW SALES AND SERVICE AUTOSPOT CAR SALES AUTOTEAM
INC AUTOTEAM OF VALDOSTA LLC AUTOWAY TOYOTA AUTOWORLD OF GREENWOOD LLC AUTOWORLD
USA AVERY AUTO SALES INC AXELROD PONTIAC AXIOM MOTORS B AND B AUTO BROKERS LLC
BALLPARK AUTO LLC BANK AUTO SALES BARGAIN SPOT CENTER BARLEY’S AFFORDABLE AUTO
SALES BARNWELL STREET INC BARTELL AUTOMOTIVE GROUP LLC BARTS CAR STORE INC BARTS
CAR STORE INC BASELINE AUTO SALES, INC. BATES FORD INC BAYSIDE AUTOMALL BEACH
AUTO BROKERS, INC BEACH BOULEVARD AUTOMOTIVE INC BECKHAM AUTOMOTIVE GROUP
BEDFORD AUTO WHOLESALE BEHLMANN ST PETERS PREOWNED BELAIR ROAD DISCOUNT AUTO
BELLS AUTO SALES BEN MYNATT NISSAN BENSON CADILLAC NISSAN, INC.

 

DEALER NAME

BENSON FORD MERCURY BENSON NISSAN BEREA AUTO MALL BEREA MOTORS INC BERT SMITH
INTERNATIONAL BESSEMER CHR LLC BEST AUTO SELECTION INC BEST CARS KC INC BEST
DEALS CARS INC BEST DEALS ON WHEELS AUTO BEST PRICE AUTO SALES BEST PRICE DEALER
INC BEST VALUE AUTO SALES INC BEST WAY MOTORS LLC BESTWAY AUTO BROKERS LLC
BETTER AUTOMALL OF STUART BETTER VALUE AUTOS, INC. BEXLEY MOTORCAR COMPANY LLC
BIARTI AUTO SALES LLC BIC MOTORS LLC BIG BLUE AUTOS, LLC BIG CHOICES AUTO SALES
INC BIG M CHEVROLET BIG O DODGE OF GREENVILLE, INC BIG STATE DISCOUNT BILL BLACK
CHEVROLET, BILL KAY CHEVROLET GEO INC BILL KAY FORD INC BILL PENNEY TOYOTA BILL
STANFORD PONT CAD OLDS GM BILLS & SON AUTO SALES INC BILLS AUTO SALES & LEASING,
LTD BILLY RAY TAYLOR AUTO SALES BILLY WILLIAMS AUTO SALES INC BILTMORE MOTOR
CORP. BIRMINGHAM WHOLESALE AUTO LLC BLOOMINGTON AUTO CENTER BLUE SPRINGD FORD
SALES INC BLUESLADE MOTOR CARS LLC BOB MAXEY FORD BOB PULTE CHEVROLET GEO, INC.
BOB STEELE CHEVROLET INC. BOBB DUNN FORD, INC BOBB SUZUKI

 



--------------------------------------------------------------------------------

DEALER NAME

BOLUFE ENTERPRISES, INC. BOMMARITO CHEVROLET MAZDA BOOMERS TRUCKS & SUVS LLC
BOULEVARD AUTO EXCHANGE 2 INC BRADLEY CHEVROLET, INC. BRAD’S USED CARS BRADYS
AUTO SALES LLC BRAMAN HONDA OF PALM BEACH BRAMLETT PONTIAC INC BRANDT AUTO
BROKERS BRAZIL AUTO MALL INC BRAZUSA AUTO SALES INC BRECKENRIDGE MOTORS EAST LLC
BREVARD VALUE MOTORS BRIDGEVIEW AUTO SALES INC BRIGGS KIA BROMAR LLC BRONDES
FORD MAUMEE LTD BROOKS AUTO SALES BROTHERS CHEVROLET OLDSMOBILE BROWN’S AUTO
SALES BRYANT AUTO SALES INC BUCKEYE CHRYSLER JEEP DODGE BUCKEYE FORD LINCOLN
MERC OF O BUCKEYE MOTORS BUCKEYE NISSAN, INC. BUD LAWRENCE INC BUDGET CAR
SALES & RENTALS BUDGET MOTORCARS BUSH AUTO PLACE BUY IT RIGHT AUTO SALES LLC BUY
RIGHT AUTO SALES INC BUYERS CHOICE AUTO CENTER LLC BUZZ KARZ LLC BYERLY
FORD-NISSAN, INC BYERS CHEVROLET LLC BYERS DELAWARE AUTO LLC BYERS IMPORTS BYERS
KIA C & J AUTO WORLD LLC C & N AUTO SALES LLC C & S SALES C.W. MOTORS INC
CADILLAC OF NOVI INC

 

DEALER NAME

CALIFORNIA AUTO CONNECTION INC CALVARY CARS & SERVICE, INC CANDY’S AUTO WORLD
INC CANNON BUICK-MITSUBISHI CAPITAL AUTO SALES CAPITAL AUTOMOTIVE SALES CAPITAL
BUICK PONTIAC GMC LLC CAPITAL CITY IMPORTS CAPITAL MOTORS CAPITAL MOTORS LLC
CAPITAL ONE AUTO GROUP LLC CAPITOL AUTO CAR BAZAAR INC OF FRANKLIN CAR BIZ LLC
CAR BIZ OF TENNESSEE CAR BOSS LLC CAR CENTRAL CAR CHOICE CAR CHOICE ENTERPRISE
II INC CAR COLLECTION OF TAMPA INC. CAR CONNECTION INC CAR COUNTRY CAR CREDIT
INC CAR DEPOT CAR FACTORY OUTLET CAR LEGENDS CAR MART FL.COM CAR NATION CAR
NATION LLC CAR POINT OF ORLANDO INC CAR SMART CAR SOURCE CAR SOURCE, LLC. CAR
TOWN KIA USA CAR ZONE CAR ZONE INC CARCITY CARDINAL MOTORS INC CARDIRECT LLC
CAREY PAUL HONDA CARISMA AUTO GROUP CARL GREGORY CHRYSLER-DODGE- CARMA
AUTOMOTIVE GROUP CARMART AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

CARMART AUTO SALES INC CARMART AUTO SALES INC CARMART USA LLC CARMEL MOTORS
CAROLINA AUTO EXCHANGE CAROLINA AUTO SALEZ LLC 1 CAROLINA AUTO SPORTS CARPLUS
AUTO SALES INC CARS & CREDIT OF FLORIDA CARS 4 YOU LLC CARS GONE WILD II LLC
CARS N CARS, INC. CARS OF JAX INC CARS PLUS LLC CARS TO GO AUTO SALES AND CARS
TRUCKS & CREDIT INC CARS UNLIMITED CARS, TRUCKS, & CREDIT, LLC CARSMART AUTO
SALES LLC CARSMART, INC. CARTROPIX CARZONE USA CAS SALES & RENTALS CASCADE AUTO
GROUP, LTD CASH & DASH AUTO SALES INC CASH AUTO SALES LLC CAVALIER AUTO SALES
INC CC MOTORS INC CD S AUTOMOTIVE INC CEDARCREST AUTO BROKERS LLC CENTRAL
FLORIDA EXPORTS, INC. CENTRAL MOTOR WERKS, INC CERTIFIED AUTO CENTER CHAMPION OF
DECATUR, INC. CHAMPION PREFERRED AUTOMOTIVE CHAMPS AUTO SALES INC CHARLES BARKER
PREOWNED OUTLET CHARLOTTE MOTOR CARS LLC CHASE AUTO GROUP CHATHAM PARKWAY TOYOTA
CHEVROLET OF SPARTANBURG CHICAGO AUTO DEPOT INC CHICAGO MOTORS INC CHIPINQUE
AUTO SALES INC

 

DEALER NAME

CHOICE AUTOMOTIVE GROUP CHRIS CARROLL AUTOMOTIVE CHRIS LEITH AUTOMOTIVE INC
CHRIS SPEARS PRESTIGE AUTO CHRYSLER JEEP AT POSNER PARK CHRYSLER JEEP OF DAYTON
CINCINNATI USED AUTO SALES CIRCLE CITY ENTERPRISES, INC. CITY AUTO SALES CITY
HYUNDAI CITY MITSUBISHI CITY STYLE IMPORTS INC CITY USED CARS, INC CITY WIDE
AUTO CREDIT CJ’S AUTO STORE CJ’S AUTO STORE WEST CLARK CARS INC CLARK’S SUNSHINE
CLARKSVILLE AUTO SALES CLASSIC AUTO GROUP INC CLASSIC AUTOHAUS CLASSIC BUICK
OLDSMOBILE CLAY COOLEY TOYOTA OF HAZELWOO CLEVELAND AUTO MART CLIFF & SONS AUTO
SALES COASTAL AUTO GROUP INC. DBA COASTAL CHEVROLET, INC. COBRA SALES LLC COLON
AUTO SALES INC COLUMBUS AUTO RESALE, INC COLUMBUS AUTO SOURCE COLUMBUS CAR
TRADER COMBS & CO COMMONWEALTH DODGE LLC COMMUNITY AUTO SALES CONCOURS AUTO
SALES, INC. CONTEMPORARY MITSUBISHI CONWAY HEATON INC CONWAY IMPORTS AUTO SALES
COOK & REEVES CARS INC COOPERATIVE AUTO BROKERS INC COPELAND MOTOR COMPANY CORAL
WAY AUTO SALES INC CORLEW CHEVROLET CADILLAC OLDM

 



--------------------------------------------------------------------------------

DEALER NAME

CORPORATE CARS INC CORPORATE FLEET MANAGEMENT COUCH MOTORS LLC COUGHLIN
AUTOMOTIVE- PATASKALA COUGHLIN CHEVROLET- NEWARK COUGHLIN FORD- JOHNSTOWN
COUGHLIN FORD OF CIRCLEVILLE COUNTRY HILL MOTORS INC COUNTRY HILL MOTORS, INC.
COUNTY MOTOR CO., INC. COURTESY AUTOMOTIVE COURTESY CHRYSLER JEEP DODGE COURTESY
FORD COURTESY PALM HARBOR HONDA COURTESY TOYOTA COX AUTO SALES CRABBS AUTO SALES
CRAIG & LANDRETH INC CRAMER HONDA OF VENICE CRAMER TOYOTA OF VENICE CREDIT
APPROVAL AUTO GROUP INC CREDIT SOLUTION AUTO SALES INC CRENCOR LEASING & SALES
CRESTMONT CADILLAC CRESTMONT HYUNDAI, LLC CRM MOTORS, INC. CRONIC CHEVROLET
OLDSMOBILE CRONIC CHEVROLET, OLDSMOBILE- CROSS KEYS AUTO INC CROSS MOTORS
CORPORATION CROWN ACURA CROWN AUDI CROWN BUICK GMC CROWN HONDA CROWN KIA CROWN
KIA CROWN MOTORS INC CROWN NISSAN GREENVILLE CRUISER AUTO SALES CRYSTAL LAKE
CHRYSLER JEEP INC CUNNINGHAM MOTORS DAILEY AUTO SALES LLC DAILEYS USED CAR SALES
LLC DAN CUMMINS CHV BUICK PONTIAC

 

DEALER NAME

DAN TOBIN PONTIAC BUICK GMC DAN TUCKER AUTO SALES DAN VADEN CHEVROLET, INC.
DANE’S AUTO SALES LLC DAS AUTOHAUS LLC DAVE GILL PONTIAC GMC DAVE SINCLAIR
LINCOLN DAVES JACKSON NISSAN DAVID SMITH AUTOLAND, INC. DAWSON’S AUTO & CYCLE
LLC DAWSONS AUTO & TRUCK SALES INC DAYTON ANDREWS INC. DBA AUTONATION CHEVROLET
DEACON JONES AUTO PARK DEALS 4U AUTO LLC DEALS FOR WHEELS DEALS ON WHEELS DEALZ
AUTO TRADE DEALZ ON WHEELZ LLC DEAN SELLERS, INC. DEECO’S AUTO SALES INC DEEP
SOUTH SPECIALTIES LLC DELRAY MAZDA DENNIS AUTO POINT DEPENDABLE MOTOR VEHICLES
INC DESTINYS AUTO SALES DIAMOND K MOTORS LLC DICK BROOKS HONDA DICK DEAN ECONOMY
CARS INC DICK NORRIS BUICK DICK SCOTT DODGE DIMMITT CHEVROLET DIRECT AUTO
EXCHANGE, LLC DIRECT AUTO SALES DIRECT AUTOMOTIVE DIRECT SALES & LEASING
DISCOUNT AUTO MART INC DISCOUNT CARS OF MARIANNA INC DISCOVERY AUTO CENTER LLC
DIXIE IMPORT INC DIXIE WAY MOTORS INC DODGE OF ANTIOCH INC DOGWOOD AUTO WORKS
INC DON AYERS PONTIAC INC

 



--------------------------------------------------------------------------------

DEALER NAME

DON HINDS FORD, INC. DON JACKSON CHRYSLER DODGE DON MARSHALL CHYSLER CENTER DON
REID FORD INC. DON SITTS AUTO SALES INC DONLEY FORD LINCOLN DORAL CARS OUTLET
DOUGLAS AUTO SALES INC DOUG’S AUTO SALES INC DRAKE MOTOR COMPANY DRIVE AUTO
SALES DRIVE NOW AUTO SALES DRIVE OUT AUTO INC DRIVE WITH PRIDE INC DRIVEMAX,
INC. DRIVEN AUTO SALES LLC DRIVER SEAT AUTO SALES LLC DRIVERIGHT AUTO SALES,
INC. DRIVERS WORLD DUBLIN CADILLAC NISSAN GMC DUNN CHEVROLET OLDS INC. DURHAMS
AUTO MART DUTCH ISHMAEL CHEVROLET INC DUVAL CARS LLC DUVAL FORD DYNAMIC MOTOR
COMPANY LLC DYNASTY MOTORS E & R AUTO SALES INC E AUTO SOLUTIONS E Z PAY AUTO
SALE INC EAGLE ONE AUTO SALES EASLEY MITSUBISHI’S THE EAST ANDERSON AUTO SALES
EAST BEACH AUTO SALES EAST LAKE AUTO SALES INC. EAST LIMESTONE AUTOPLEX INC
EASTERN AUTO SALES NC LLC EASTERN SHORE AUTO BROKERS INC EASTGATE MOTORCARS, INC
EASY AUTO AND TRUCK ECONO AUTO SALES INC ECONOMIC AUTO SALES INC ECONOMY MOTORS
LLC ED KOEHN FORD OF WAYLAND

 

DEALER NAME

ED MORSE MAZDA LAKELAND ED VOYLES HONDA ED VOYLES HYUNDAI ED VOYLES KIA OF
CHAMBLEE EDDIE MERCER AUTOMOTIVE EDEN AUTO SALES EDGE AUTO EDWARDS CHEVROLET CO
EJ’S AUTO WORLD, INC. EJ’S QUALITY AUTO SALES, INC. ELEPHANT AUTOGROUP ELITE
AUTO SALES OF ORLANDO ELITE AUTO SOLUTIONS ELITE AUTO WHOLESALE ELITE AUTOMALL
LLC ELITE IMPORTS LLC ELITE LEVEL AUTO INC ELITE MOTORS EMJ AUTOMOTIVE
REMARKETING EMPIRE AUTO GALLERY CORPORATIO EMPIRE AUTO SALES & SERVICE EMPIRE
AUTOMOTIVE GROUP EMPIRE EXOTIC MOTORS, INC ENCINOMAN INC ENTERPRISE CAR SALES
ENTERPRISE CAR SALES ENTERPRISE CAR SALES ENTERPRISE LEASING COMPANY ENTERPRISE
LEASING COMPANY ERNEST MOTORS, INC. ERNIE PATTI AUTO LEASING & ETTLESON HYUNDAI
LLC EXCEL AUTO SALES EXCEL MOTORS EXCLUSIVE AUTO WHOLESALE LLC EXECUTIVE AUTO
SALES EXECUTIVE CARS LLC EXECUTIVE MOTORS EXOTIC MOTORCARS EXPRESS AUTO SALES
LLC EXPRESS MOTORS EXPRESS MOTORS LLC EXTREME DODGE DODGE TRUCK EZ CAR
CONNECTION LLC

 



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

E-Z CAR CREDIT INC   FORT MYERS TOYOTA INC.   F4 MOTORS   FORT WALTON BEACH
FACIDEAL AUTO CENTER INC   FORT WAYNE AUTO CONNECTION LLC FACTORY DIRECT AUTO  
FORTUNE MOTOR GROUP FAIRLANE FORD SALES, INC.   FOX MOTORS INC FAITH MOTORS INC
  FRANCO AUTO MOTORS LLC FAMILY AUTO CENTER AND SERVICE   FRANK LETA HONDA
FANELLIS AUTO   FRANK MYERS AUTO SALES, INC FASTLANE AUTO CREDIT INC   FRED
ANDERSON NISSAN OF RALEIG FATHER & SON AUTO SALES   FRED MARTIN FORD FERCO
MOTORS CORP   FREEDOM AUTOMOTIVE GROUP LLC FERMAN CHRYSLER JEEP DODGE AT  
FRENSLEY CHRYSLER PLYMOUTH FERMAN FORD   FRIENDLY FINANCE AUTO SALES FERMAN
NISSAN   FRITZ ASSOCIATES FIAT OF SAVANNAH   FRONTIER MOTORS INC FIAT OF SOUTH
ATLANTA   FROST MOTORS FIAT OF WINTER HAVEN   FUSION AUTOPLEX LLC FINAST AUTO
SALES   G & J MOTORSPORTS INC FIREHOUSE MOTORS   G & R AUTO SALES CORP FIRKINS
C.P.J.S.   G BROTHERS AUTO BROKERS INC FIRST CHOICE AUTOMOTIVE INC   G E A AUTO
SALES FIRST CLASS AUTO SALES LLC   GAINESVILLE AUTO KI LLC FIRST CLASS MOTORS
INC   GAINESVILLE DODGE FIRST COAST AUTO SALES INC   GANLEY BEDFORD IMPORTS INC
FIRST PLACE AUTO SALES   GANLEY CHEVROLET, INC FIRST STOP AUTO SALES   GANLEY
CHRYSLER JEEP DODGE INC FIRST UNION AUTOMOTIVE LLC   GANLEY LINCOLN MERCURY
FISHER AUTO & RV SALES   GATES CHEV PONT GMC BUICK FITZGERALD MOTORS, INC.  
GATEWAY AUTO PLAZA FIVE STAR AUTO SALES OF   GATEWAY BUICK GMC FIVE STAR CAR &
TRUCK   GATOR CHRYSLER-PLYMOUTH, INC. FIVE STAR CHEVROLET CADILLAC   GE MOTORS 1
LLC FIVE STAR FORD STONE MOUNTAIN   GENERAL AUTO LLC FIVE STARS SPORT CARS INC  
GENESIS AUTO SALES LLC FLAMINGO AUTO SALES   GENESIS OF SUMMERVILLE LLC FLETCHER
CHRYSLER PRODUCTS INC   GEN-X CORP FLORENCE AUTO MART INC   GEOFF ROGERS
AUTOPLEX FLORIDA AUTO EXCHANGE   GEORGE NAHAS CHEVROLET INC FLORIDA AUTO SALES
AND REPAIR   GEORGE WEBER CHEVROLET CO FLORIDA CARS USA   GEORGETOWN AUTO SALES
FLORIDA MOTORS   GEORGIA AUTO WORLD LLC FLORIDA TRUCK SALES   GEORGIA CHRYSLER
DODGE FLOW MOTORS   GEORGIA IMPORT AUTO FOOTHILL FORD   GERALDA AUTO SALES



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

GERMAIN NISSAN OF ALBANY, INC   GROW AUTO FINANCIAL INC   GERMAIN TOYOTA  
GUARANTEED CARS & CREDIT GETTEL HYUNDAI   GULF ATLANTIC WHOLESALE INC GETTEL
TOYOTA   GULF COAST AUTO BROKERS, INC. GINN MOTOR COMPANY   GULF SOUTH
AUTOMOTIVE GLADDING CHEVROLET, INC.   GULFSIDE MOTORS LLC GLADSTONE AUTO INC  
GWINNETT MITSUBISHI GLEN BURNIE AUTO EXCHANGE, INC   GWINNETT PLACE NISSAN
GLENBROOK DODGE, INC.   GWINNETT SUZUKI GLENDALE CHRYSLER JEEP INC   H & H AUTO
SALES GLOBAL MOTORS INC   H & H AUTO SALES GLOBAL PRE-OWNED INC   H GROUP AUTO
SALES GLOBE AUTO SALES   HAGGERTY BUICK GMC INC GLOVER AUTO SALES   HAIMS MOTORS
INC GMT AUTO SALES, INC   HAIMS MOTORS INC GOLD KEY AUTO INC   HALEY TOYOTA
CERTIFIED GOLDEN OLDIES   HALO AUTOSPORTS LLC GOLLING CHRYSLER JEEP   HALTOM
CITY AUTO SALES GOOD BAD NO CREDIT AUTO SALES   HAMILTON CHEVROLET INC GOOD
CARMA MOTORS   HAMMCO INC GOOD MOTOR COMPANY   HANNA IMPORTS GOOD MOTORS, INC.  
HAPPY AUTO MART GOOD RIDES INC   HAPPY CARS AUTO SALES GOOD TO GO AUTO SALES,
INC.   HAPPY HYUNDAI GR MOTOR COMPANY   HARBOR CITY AUTO SALES, INC. GRAHAM
MOTOR COMPANY   HARBOR NISSAN GRAINGER NISSAN   HARDIE’S USED CARS, LLC GRANT
CAR CONCEPTS   HARDIN COUNTY HONDA GRANT MOTORS CORP.   HARDY CHEVROLET GRAVITY
AUTOS ATLANTA   HARDY CHEVROLET INC. GRAVITY AUTOS ROSWELL   HARRIET SALLEY AUTO
GROUP LLC GREAT BRIDGE AUTO SALES   HATCHER’S AUTO SALES GREAT LAKES CHEVROLET
BUICK   HATFIELD USED CAR CENTER GREAT LAKES CHRYSLER DODGE JEE   HEADQUARTER
HONDA GREAT LAKES HONDA   HEADQUARTERS AUTO GROUP GREEN AUTO SALES INC   HEB
AUTO SALES INC GREEN LIGHT CAR SALES   HENDERSONVILLE AUTO BROKERS GREEN’S
TOYOTA   HENDRICK CHEVROLET LLC GREG SWEET CHEVY BUICK OLDS   HENDRICK CHRYSLER
DODGE JEEP GREG SWEET FORD INC   HENDRICK HONDA GREGS COMPLETE AUTO REPAIR AND  
HENNESSY MAZDA PONTIAC GRIFFIN FORD SALES, INC.   HERITAGE AUTOMOTIVE GROUP
GRIMALDI AUTO SALES INC   HERITAGE NISSAN GROTE AUTOMOTIVE INC   HERRINGTON
AUTOMOTIVE



--------------------------------------------------------------------------------

DEALER NAME

HI LINE IMPORTS INC HIALEAH MOTORS INC HIGH Q AUTOMOTIVE CONSULTING
HIGHESTCASHFORCARS LLC HILL & HILL AUTOMOTIVE SALES HILL KELLY DODGE, INC
HILLMAN MOTORS, INC. HILLTOP MOTORS HILLWOOD AUTO SALES & SERVICE HILTON HEAD
NISSAN HINESVILLE FORD COMPANY HOBSON CHEVROLET BUICK GMC LLC HOLLYWOOD MOTOR CO
#3 HOLLYWOOD MOTOR SALES HOMESTEAD MOTORS HONDA CARS OF BRADENTON HONDA MALL OF
GEORGIA HONDA MARYSVILLE HONDA OF CONYERS HONDA OF FRONTENAC HONDA OF
GAINESVILLE HONDA OF MUFREESBORO HONDA OF OCALA HONDA OF TIFFANY SPRINGS
HONEYCUTT’S AUTO SALES, INC. HOOSH’S AUTO SALES, INC. HOOSIER AUTO LLC HOOVER
AUTOMOTIVE LLC HOOVER CHRYSLER PLYMOUTH DODGE HOOVER MITSUBISHI CHARLESTON
HOOVER THE MOVER CAR AND HORACE G ILDERTON HOUSTON AUTO EMPORIUM HOUSTON CAR
SALES INC HOUSTON DIRECT AUTO HOWARD AUTO GROUP HT MOTORS INC HUBLER AUTO PLAZA
HUBLER CHEVROLET INC HUBLER FINANCE CENTER HUBLER FORD LINCOLN MERCURY  HUBLER
NISSAN, INC. HUGH WHITE HONDA

 

DEALER NAME

HUNT AUTOMOTIVE, LLC HUNTER NISSAN HVS CAPITAL GROUP HWY 150 BUYERS WAY, INC.
HYUNDAI OF GREER HYUNDAI OF NEW PORT RICHEY HYUNDAI OF NICHOLASVILLE HYUNDIA OF
ORANGE PARK I 95 TOYOTA & SCION I GOT A DEAL USED CARS I-80 AUTO SALES INC IAUTO
INC IDEAL USED CARS INC IMAGINE CARS IMAGINE POWERSPORTS IMPERIAL MOTORS
IMPERIAL SALES & LEASING INC IMPEX AUTO SALES IMPORT’S LTD IMPORTS OF TIDEWATER
II INDEPENDENCE AUTO SOLUTIONS INDIAN RIVER LEASING CO INDY AUTO LAND LLC INDY
AUTO MAN LLC INFINITI OF COLUMBUS, LLC INTEGRITY MOTORS RVA LLC INTERNATIONAL
AUTO OUTLET INTERNATIONAL AUTO WHOLESALERS IPS MOTORS LLC J & B AUTO GROUP LLC J
& J MOTORS INC J & L AUTO SALES J & M AFFORDABLE AUTO, INC. J&M AUTOMOBILES CORP
J.R. WHOLESALE LLC JACK DEMMER FORD, INC. JACK KAIN FORD, INC. JACK MAXTON USED
CARS JACK MILLER AUTO PLAZA LLC JACK MILLER KIA JACKIE MURPHY’S USED CARS JACK’S
USED CARS JAKE SWEENEY KIA JAKE SWEENEY MAZDA WEST

 



--------------------------------------------------------------------------------

DEALER NAME

JAKMAX JANSON AUTOMOTIVE JARRARD PRE-OWNED VEHICLES JARRETT GORDON FORD INC
JARRETT-GORDON FORD OF WINTER JAX AUTO WHOLESALE, INC. JAY WOLFE AUTO OUTLET JAY
WOLFE HONDA JAZCARS, INC. JC AUTO MARKET LLC JDF AUTO JEFF DRENNEN FORD JEFF
WYLER CHEVROLET OF JEFF WYLER DIXIE HONDA JEFFERSON CHEVROLET CO. JEFFREYS AUTO
EXCHANGE JEMS AUTO SALES INC JENKINS ACURA JENKINS HYUNDAI JENKINS MAZDA JENKINS
NISSAN, INC. JENO AUTOPLEX JENROC AUTO SALES JEREMY FRANKLINS SUZUKI OF KAN
JERRY MOTORS, INC. JERRY WILSON’S MOTOR CARS JEWEL AUTO SALES JIM BURKE NISSAN
JIM BUTLER AUTO PLAZA JIM M LADY OLDSMOBILE INC JIM ORR AUTO SALES JIMMY KAVADAS
YOUR CREDIT MAN JIMMY SMITH PONTIAC BUICK GMC JK AUTOMOTIVE GROUP LLC JKB AUTO
SALES JMC AUTO BROKERS INC JOHN BELL USED CARS INC JOHN BLEAKLEY FORD JOHN
HINDERER HONDA JOHN JENKINS, INC. JOHN SNYDER AUTO MART, INC. JOHN WEISS TOYOTA
SCION OF JOHNNY WRIGHT AUTO SALES LLC JOHNNYS MOTOR CARS LLC

 

DEALER NAME

JORDAN AUTO SALES JOSEPH MOTORS JOSEPH TOYOTA INC. JOSES AUTO SALES INC JP
POWERCARS CORP JPL AUTO EMPIRE JT AUTO INC. JUST-IN-TIME AUTO SALES INC K & M
MOTORS K & M SUZUKI K & O AUTO WHOLE SALE INC K J N S ENTERPRISE LLC K T AUTO
SALES LLC KACHAR’S USED CARS, INC. KAHLER AUTO SALES LLC KAHLO CHRYSLER JEEP
DODGE INC KALER LEASING SERVICES INC KAR SELECT KARGAR, INC. KATHY’S KARS KC CAR
GALLERY KEITH HAWTHORNE HYUNDAI, LLC KEITH PIERSON TOYOTA KELLEY BUICK GMC INC
KEMET AUTO SALES KENDALL TOYOTA KENNYS AUTO SALES, INC KEN’S AUTOS KENS KARS
KERRY NISSAN, INC. KEVIN POWELL MOTORSPORTS KEY CHRYLSER PLYMOUTH INC KIA
COUNTRY OF SAVANNAH KIA OF CANTON KIA OF CLARKSVILLE KIA OF GREER KIA OF
LEESBURG KIA TOWN CENTER KIM GRAHAM MOTORS KIN FOLK AUTO SALES KING AUTOMOTIVE,
LLC KING BROTHERS USED CARS KING MOTORS KING SUZUKI OF HICKORY LLC

 



--------------------------------------------------------------------------------

DEALER NAME

KINGDOM CHEVROLET INC KINGS AUTO GROUP INC KINGS FORD, INC KINGS HONDA KINGS
MAZDA KISSELBACK FORD KKS AUTO SALES KLASSIC CARS LLC KMAX INC KNE MOTORS, INC.
KNOX BUDGET CAR SALES & RENTAL KOE-MAK CORP KRAFT MOTORCAR CO. KUHN HONDA
VOLKSWAGON KUNES COUNTY FORD OF ANTIOCH KZ AUTO SALES L & J AUTO SALES & LEASING
LLC LA AUTO STAR, INC. LAFONTAINE AUTO GROUP LAFONTAINE BUICK GMC OF ANN
LAGRANGE AUTO SALES LAGRANGE MOTORS LAKE HARTWELL HYUNDAI LAKE NISSAN SALES,
INC. LAKE WALES CHRSYLER DODGE LALLY ORANGE BUICK PONTIAC GMC LANCASTER AUTO AND
LANCASTERS AUTO SALES, INC. LANDERS MCLARTY CHEVROLET LANDERS MCLARTY SUBARU
LANDMARK CDJ OF MONROE, LLC LANDMARK MOTOR COMPANY LANE 1 MOTORS LANGDALE HONDA
KIA OF LANIGAN’S AUTO SALES LARA’S TRUCKS INC LARRY JAY IMPORTS, INC LASCO FORD
INC LATIN MOTORS INTERNATIONAL LLC LAW AUTO SALES, INC LEE KIA OF GREENVILLE
LEE’S AUTO SALES, INC LEES SUMMIT DODGE CHRYSLER JEE LEGACY AUTO SALES

 

DEALER NAME

LEGACY AUTO SALES, INC. LEGACY AUTOS LEGACY FORD MERCURY LEVEL UP AUTO SALES LGE
CORP LIBERTY FORD SOUTHWEST, INC LIBERTY FORD, INC LIBERTY MOTORS LLC LIBERTY
USED MOTORS INC LIBERTYVILLE CHEVROLET LLC LIFESTYLE MOTOR GROUP LIGHTHOUSE AUTO
SALES LIONS MOTORS CORP LMN AUTO INC LOCKHART CADILLAC INC LOKEY NISSAN LONDOFF
JOHNNY CHEVROLET INC LONESTAR MOTOR LONGSTREET AUTO LOU FUSZ MITSUBISHI ST.
PETERS LOU FUSZ MOTOR CO LOU SOBH AUTOMOTIVE OF LUCKY DOGS CREDIT & CARS LLC
LUNA MOTOR GROUP CORP LUXURY AUTO LINE LLC LUXURY AUTO SALES LLC LUXURY CARS &
FINANCIAL, INC. LUXURY FLEET LEASING LLC LUXURY IMPORTS AUTO SALES LYNNHAVEN
MOTOR COMPANY M & M AUTO SUPER STORE M & M AUTO WHOLESALERS, LLC M & M AUTO,
INC. M & S AUTO SALES MAC HAIK CHRYSLER DODGE JEEP MAC HAIK PRE-OWNED MACHADO
AUTO SELL LLC MACON AUTO SALES MADISON COUNTY FORD LINC MERC MAGIC MOTORS CENTER
MAHER CHEVROLET INC MAINLAND AUTO SALES INC MAINSTREAM AUTO SALES LLC MALCOLM
CUNNINGHAM HYUNDAI

 



--------------------------------------------------------------------------------

DEALER NAME

MALOY AUTOMOTIVE LLC MANASSAS AUTOMOBILE GALLERY MARANATHA AUTO MARCH MOTORS
INC. MARCHANT CHEVROLET INC MARIANNA MOTOR CO MARIETTA AUTO SALES MARIETTA
LUXURY MOTORS MARK THOMAS FORD MARKAL MOTORS INC MARLOZ OF HIGH POINT MARTIN
COACHWORKS LLC MARTIN’S AUTO BROKERS LLC MARTINS USED CARS INC MASTER AUTO GROUP
MASTER CARS MASTER CARS CO INC MATHEWS FORD INC. MATHEWS FORD OREGON, INC
MATHEWS HAROLD NISSAN MATRIX AUTO SALES, INC. MATT CASTRUCCI MAUS MOTORS INC MAX
MOTORS INC MAXIE PRICE CHEVROLETS OLDS, MAXIMUM DEALS, INC. MAYSVILLE AUTO SALES
MAZDA OF ROSWELL MCADENVILLE MOTORS MCCLUSKY’S CHEVROLET INC MCCORMICK MOTORS
INC MCDANIELS ACURA OF CHARLESTON MCFARLAND CHEVROLET-BUICK, INC MCGHEE AUTO
SALES INC. MCHUGH INC MCINERNEYS WOODHAVEN CHRYSLER MCJ AUTO SALES OF CENTRAL
MCLYMONT AFFORDABLE LUXURY AUT MCPHAILS AUTO SALES MEACH AUTO SALES MEDINA AUTO
BROKERS MEGA AUTO SALES LLC MELRAY MOTORS CORP

DEALER NAME

MEMORIAL HWY AUTO SALES AND MERLIN AUTOS LLC MEROLLIS CHEVROLET SALES METRO
IMPORTS INC METRO USED CARS MGM AUTO SALES MIA REPOS LLC MIAMI AUTO SHOW LLC
MIAMI AUTO WHOLESALE MIAMI CARS INTERNATIONAL INC MICHAELS AUTO SALES OF WEST
MICHAEL’S IMPORTS MICHAEL’S MOTOR CO MID AMERICA AUTO EXCHANGE INC MID AMERICA
AUTO GROUP MID CITY MOTORS OF LEE COUNTY MID LAKE MOTORS INC. MID RIVERS MOTORS
MIDDLE TENNESSEE AUTO MART LLC MIDFIELD MOTOR COMPANY, INC. MID-REGIONAL AUTO
COMPANY MID-TOWN MOTORS LLC MID-TOWNE AUTO CENTER, INC. MIDWAY AUTO GROUP MIDWAY
AUTOGROUP MIDWEST AUTO GROUP LLC MIDWEST AUTO MART LLC MIDWEST AUTO STORE LLC
MIDWEST FINANCIAL SERVICES MIDWEST MOTORS MIDWEST MOTORS & TIRES MIDWESTERN AUTO
SALES, INC. MIG CHRYSLER DODGE JEEP RAM MIGENTE MOTORS INC MIKE ANDERSON USED
CAR SUPER MIKE BASS FORD MIKE BELL CHEVROLET INC MIKE CASTRUCCI CHEVY OLDS MIKE
CASTRUCCI FORD OF ALEX MIKE CASTRUCCI FORD SALES MIKE KEFFER CHRYSLER DODGE MIKE
PRUITT HONDA INC MIKE SHAD FORD MIKES TRUCKS AND CARS

 



--------------------------------------------------------------------------------

DEALER NAME

MILESTONE MOTORS, L.L.C. MILLENIUM AUTO SALES MILNES CHRYSLER DODGE JEEP MINT
AUTO SALES MINTON MOTOR CARS II LP MIRA AUTO SALES LLC MIRACLE CHRYSLER DODGE
JEEP MISSOURI MOTORS LLC MJ AUTO SALES MK AUTO BROKER INC MMC AUTO SALES LLC MO
AUTO SALES MODERN CORP MOMENTUM MOTOR GROUP LLC MONARCH CAR CORP MONROE
DODGE/CHRYSLER INC. MONROE MOTOR SPORT MONZON AUTO SALES INC MOODY AUTO SALES
MOORING AUTOMOTIVE GROUP LLC MORRIS IMPORTS LLC MOSS CURTAIN MOTORS LLC MOTOR
CAR CONCEPTS II MOTOR CARS HONDA MOTOR CITY AUTO INC MOTOR CITY AUTO INC
MOTORCARS OF LANSING INC MOTORCARS TOYOTA MOTORHOUSE INC MOTORMAX OF GRAND
RAPIDS MOTORS DRIVEN INC MOTORS TRUST INC MOTORSPORTS UNLIMITED INC MR AUTO INC
MR AUTO SALES MS AUTO SALES LLC MULDER AUTO SALES MULLER HONDA OF GURNEE
MULLINAX FORD OF PALM BEACH MUNN MOTORSPORTS HIGHLINE MURPHY MOTOR CO MURRAY’S
USED CARS MWS WHOLESALE AUTO OUTLET MY CAR LLC

 

DEALER NAME

MYEZAUTOBROKER.COM LLC N & D AUTO SALES, INC. NALLEY HONDA NAPLETON’S HYUNDAI
NASH CHEVROLET COMPANY NATIONAL AUTO CREDIT INC NATIONAL AUTO SALES I LLC
NATIONAL CAR MART, INC NATIONAL MOTORS, INC. NATIONAL ROAD AUTOMOTIVE LLC
NATIONWIDE LUXURY CARS INC NAVA MOTORS CORP NEIL HUFFMAN HONDA NELSON AUTO SALES
NELSON MAZDA NELSON MAZDA RIVERGATE NEUHOFF AUTO SALES NEW RIDE MOTORS NEW RIDE
MOTORS NEW RIDE MOTORS INC NEWPORT AUTO GROUP NEWTON’S AUTO SALES, INC. NEXT CAR
INC NICHOLAS DATA SERVICES, INC. NICHOLASVILLE NISSAN NICK MAYERS MARSHALL FORD
LINC NICKS AUTO MART NIMNICHT PONTIAC NISSAN OF GALLATIN NISSAN ON NICHOLASVILLE
NORTH ATLANTA MOTORS LLC NORTH BROTHERS FORD, INC NORTH COAST AUTO SALES INC
NORTH COAST CAR CREDIT LLC NORTH MAIN MOTORS INC NORTHEAST FLORIDA AUTO SOLUTIO
NORTHERN KY AUTO SALES LLC NORTHTOWNE OF LIBERTY SUZI, NORTHWEST MOTORS INC
NOURSE CHILLICOTHE NUMBER ONE IN RADIO ALARMS INC NU-WAVE AUTO CENTER OAKES AUTO
INC OASIS MOTORS

 



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

OCEAN AUTO BROKERS   PERFORMANCE CHRYSLER JEEP DODG OCEAN HONDA   PERFORMANCE
HONDA OFF LEASE FINANCIAL, INC.   PERFORMANCE MOTOR COMPANY LLC OFFLEASE
AUTOMART LLC   PERFORMANCE TOYOTA OHIO AUTO CREDIT LLC   PETE MOORE CHEVROLET,
INC OLATHE FORD SALES, INC.   PETERS AUTO SALES, INC. OLDHAM MOTOR COMPANY LLC  
PHILLIPS BUICK PONTIAC GMC INC ON TRACK AUTO MALL, INC.   PHILLIPS
CHRYSLER-JEEP, INC ONE SOURCE AUTOS INC   PHILLIPS TOYOTA ORANGE PARK AUTO MALL
  PHOENIX MOTORS ORANGE PARK DODGE   PIEMONTES DUNDEE CHEVROLET ORANGE PARK
MITSUBISHI   PIERSON AUTOMOTIVE ORCHARD LAKE MOTORS LLC   PILES
CHEV-OLDS-PONT-BUICK ORLANDO AUTO LOUNGE LLC   PINELLAS MOTORS INC ORLANDO AUTOS
  PINELLAS PARK AUTO INC OSCAR MOTORS CORPORATION   PINEVILLE IMPORTS OT AUTO
SALES   PINNACLE AUTO SALES OUR LOCAL DEALER   PLAINFIELD AUTO SALES, INC. OV
AUTO FARM   PLANET SUZUKI OXMOOR FORD LINCOLN MERCURY   PLATINUM AUTO EXCHANGE
INC OXMOOR MAZDA   PLATTE CITY AIRPORT CHRYSLER D P & A MOBILITY ENTERPRISES INC
  PLATTNER’S P S AUTO ENTERPRISES INC   POGUE CHEVROLET INC PALM BAY FORD   PORT
MOTORS PALM BAY MOTORS   PORTAL AUTOMOTIVE INC PALM BEACH AUTO DIRECT   POWER
MOTORS LLC PALMETTO FORD   POWERBUY MOTORS PALMETTO WHOLESALE MOTORS   PRADO
AUTO SALES PAQUET AUTO SALES   PREFERRED AUTO PARAMOUNT AUTO   PREMIER AUTO
BROKERS, INC. PARK AUTO MALL, INC   PREMIER AUTO GROUP PARKS CHEVROLET, INC  
PREMIER AUTO SALES PARKWAY MOTORS INC   PREMIER AUTOMOTIVE GROUP INC PAUL CERAME
KIA   PREMIER AUTOWORKS SALES & PAYLESS AUTO OF TULLAHOMA   PREMIER DODGE
CHRYSLER JEEP PAYLESS MOTORS LLC   PREMIER MOTORCAR GALLERY PC AUTO SALES LLC  
PREMIERE MOTOR SPORTS LLC PCT ENTERPRISES OF FLORIDA LLC   PREMIUM AUTOS LLC
PEGGY’S AUTO SALES   PREMIUM CARS OF MIAMI LLC PENLAND AUTOMOTIVE LLC   PRESPA
AUTO SALES PENNINGTON AUTOMOTIVE   PRESTIGE AUTO BROKERS PENSACOLA AUTO BROKERS,
INC   PRESTIGE AUTO EXCHANGE PEREZ SALES & SERVICE, INC   PRESTIGE AUTO GROUP
PERFORMANCE CHEVROLET BMW  



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

PRESTIGE AUTO MALL   REVOLUTION MOTORS LLC     PRESTIGE AUTO SALES & RENTALS  
REXFORD AUTOMOTIVES PRESTON AUTO OUTLET   REYNOLDS AUTOMOTIVE LLC PRICE RIGHT
STERLING HEIGHTS   RHOADES AUTOMOTIVE INCORPORATE PRICED RIGHT AUTO SALES LLC  
RHODES AUTO SALES PRICED RIGHT AUTO, INC.   RICART FORD USED PRICED RIGHT CARS,
INC   RICE AUTO SALES PRIDE AUTO SALES   RICH AUTO SALES LTD PRIME CARS & TRUCKS
LLC   RICHARD HUGES AUTO SALES PRIME MOTORS INC   RICHMOND HONDA PRINCE AUTO
SALES LLC   RICK HENDRICK CHEVROLET PRISTINE CARS & TRUCKS INC   RICK HILL
NISSAN INC PRO SELECT AUTOS   RIDE N DRIVE PROCAR   RIDE TIME, INC. PUBLIC AUTO
BROKERS   RIGHT PRICE AUTO SALES OF Q AUTOMOTIVE BRANDON FL LLC   RIGHTWAY
AUTOMOTIVE CREDIT Q AUTOMOTIVE FT MYERS FL LLC   RIGHTWAY AUTOMOTIVE CREDIT
QUALITY AUTO BROKERS   RITEWAY AUTO SALES QUALITY AUTO CENTER   RIVER BEND FORD
QUALITY AUTO SALES OF FL LLC   RIVER CITY AUTO SALES INC QUALITY CARS INC  
RIVERBEND FORD QUALITY IMPORTS   RIVERSIDE MOTORS, INC R & B CAR COMPANY  
RIVIERA AUTO SALES SOUTH INC R & M HOLDINGS GROUP INC   RJ’S AUTO SALES R & R
AUTO SALES AND REPAIRS   ROAD MASTER AUTO GROUP INC RACE WAY AUTO SALES INC  
ROB PARTELO’S WINNERS RADER CAR CO INC   ROBERT-ROBINSON CHEVROLET RAMOS AUTO
LLC   ROBERTS COMPANY MOTOR MART LLC RANDY CURNOW AUTO PLAZA/RC   ROCK AUTO KC
INC RANDY SHIRKS NORTHPOINTE AUTO   ROCK BOTTOM AUTO SALES, INC. RANKL & RIES
MOTORCARS, INC   ROCK ROAD AUTO PLAZA RAY CHEVROLET   ROD HATFIELD CHRYSLER DGE
JEEP RAY LAETHEM BUICK GMC INC   ROGER WILSON MOTORS INC RAY PEARMAN LINCOLN
MERCURY   ROME MOTOR SALES RAY SKILLMAN EASTSIDE   RON’S RIDES INC RAY SKILLMAN
WESTSIDE   ROSE AUTOMOTIVE INC RAYMOND CHEVROLET KIA   ROSE CITY MOTORS RE
BARBER FORD INC   ROSE CITY MOTORS REALITY AUTO SALES INC   ROSE CITY MOTORS RED
SHAMROCK LLC   ROSEDALE AUTO SALES INC REGAL PONTIAC, INC.   ROSELLE MOTORS INC
REGIONAL WHOLESALE   ROSEN HYUNDAI ENTERPRISES LLC REIDSVILLE NISSAN INC  
RENEWIT CAR CARE  



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

ROSEN HYUNDAI OF ALGONQUIN LLC   SHEEHY GLEN BURNIE INC.   ROSEN MAZDA   SHERDAN
ENTERPRISES LLC ROSEN MAZDA OF WAUKEGAN   SHERMAN DODGE ROSEVILLE CHRYSLER JEEP
  SHOALS UNIVERSITY KIA ROSEWOOD AUTO SALES LLC   SHOOK AUTO INC ROUEN CHRYSLER
DODGE JEEP INC   SHORELINE AUTO CENTER INC ROUEN MOTORWORKS LTD   SHOW ME AUTO
MALL INC ROUTE 69 SALES, LLC   SHOWROOM AUTO SALES OF ROY O’BRIEN, INC   SHUTT
ENTERPRISES INC ROYAL AUTO SALES   SIGN & DRIVE AUTO SALES LLC ROYAL FAMILY
MOTORS INC   SIMPLE AUTO IMPORTS RPM AUTO SALES   SINCLAIR DAVE LINCOLN MERCURY
RYAN’S AUTO SALES   SKAGGS RV OUTLET LLC S & B AUTO BROKERS LLC   SLT MOTORS LLC
S & M AUTO BROKERS INC   SMART CHOICE AUTO GROUP S S & M AUTOMOTIVE   SMH AUTO S
S AUTO INC   SOBH AUTOMOTIVE SABISTON MCCABE AUTO SOLUTIONS   SOMERSET MOTORS
SALTON MOTOR CARS INC   SONS HONDA SAM GALLOWAY FORD INC.   SOURCE AUTOMOTIVE
INC SAND MOUNTAIN TOYOTA   SOUTH BEACH MOTOR CARS SANDY SANSING FORD LINCOLN LLC
  SOUTH CHARLOTTE PREOWNED AUTO SANSING CHEVROLET, INC   SOUTH MOTORS HONDA
SARASOTA FORD   SOUTH SUBURBAN MITSUBISHI SAVANNAH AUTO   SOUTHEAST JEEP EAGLE
SAVANNAH AUTOMOTIVE GROUP   SOUTHERN CHOICE AUTO LLC SAVANNAH MOTORS INC  
SOUTHERN COUNTRY INC SAVANNAH TOYOTA & SCION   SOUTHERN KENTUCKY AUTO & TRK SC
AUTO SALES   SOUTHERN LUXURY CARS SCHAELL MOTORS   SOUTHERN MOTOR COMPANY
SCHIRRAS AUTO INC   SOUTHERN POINTE AUTOMOTIVE SCOGGINS CHEVROLET OLDS BUICK  
SOUTHERN STAR AUTOMOTIVE SCOTT CLARK HONDA   SOUTHPORT MOTORS SCOTTI’S AUTO
REPAIT AND SALES   SOUTHTOWN MOTORS HOOVER SEHER ENTERPRISES INC   SOUTHWEST
AUTO SALES SELECT AUTO   SPACE & ROCKET AUTO SALES SELECT AUTO NETWORK LLC  
SPARKS MOTORS LLC SELECT AUTO SALES   SPARTANBURG CHRYSLER JEEP INC SELECT CARS
OF CLEVELAND LLC   SPEEDWAY AUTO SALES LLC SELECT MOTORS OF TAMPA INC.  
SPEEDWAY MOTORS, INC SENA MOTORS INC   SPIRIT CHEVROLET-BUICK INC. SHAD
MITSUBISHI   SPIRIT FORD INC SHARP CARS OF INDY   SPITZER AUTOWORLD SHEFFIELD
SHAVER AUTOMOTIVE LLC   SPITZER DODGE



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

SPITZER KIA   SUNNY DAY AUTO SALES & SERVICE   SPORTS AND IMPORTS, INC.   SUNNY
FLORIDA MOTORS, INC. SRQ AUTO LLC   SUNNY KING TOYOTA ST GEORGE AUTO BROKERS LLC
  SUNRISE CHEVROLET STANFIELD AUTO SALES   SUNSET MOTORS STAN’S CAR SALES  
SUNSHINE AUTO BROKERS INC STAR AUTO   SUNTRUP HYUNDAI INC STAR AUTO SALES  
SUNTRUP HYUNDAI WEST INC STAR MOTORS   SUNTRUP KIA OF WEST COUNTY STARGATE AUTO
SALES LLC   SUNTRUP NISSAN VOLKSWAGEN STARK AUTO SALES   SUPER AUTO SALES
STARMOUNT MOTORS LLC   SUPER CAR MIAMI LLC STARRS CARS AND TRUCKS, INC   SUPER
DEAL AUTO SALES LLC STATELINE CHRYSLER DODGE JEEP   SUPERIOR ACURA STEARNS
MOTORS OF NAPLES   SUPERIOR BUICK GMC STEELY LEASE SALES   SUPERIOR CHEVROLET
STEPHEN A FINN AUTO BROKER   SUPERIOR HONDA STERLING AUTO SALES   SUPERIOR
HYUNDAI SOUTH STERLING AUTOMOTIVE LLC   SUPERIOR MOTORS NORTH STEVE JOHNSON AUTO
WORLD INC   SUPERIOR USED VEHICLES LLC STEVE RAYMAN CHEVROLET, LLC   SUSAN
SCHEIN CHRYSLER PLYMOUTH STEWART AUTO GROUP OF   SUTHERLAND CHEVROLET INC STL
CAR CREDIT   SUTHERLIN NISSAN STOKES AUTOMOTIVE INC   SUTHERLIN NISSAN MALL OF
GA. STOKES BROWN TOYOTA SCION   SVG MOTORS LLC STOKES BROWN TOYOTA SCION   SW
PREMIER MOTOR GROUP INC STOKES HONDA CARS OF BEAUFORT   SWANNS RENTAL AND SALES
INC STOKES KIA   TAMERON AUTOMOTIVE GROUP STOKES MAZDA   TAMIAMI FORD, INC.
STOKES USED CAR CENTER   TAMPA AUTO SOURCE INC STONE MOUNTAIN NISSAN   TARGET
AUTOMOTIVE SUBARU OF WICHITA LLC   TAYLOR AUTO SALES INC. SUBURBAN AUTO SALES  
TAYLOR CHEVROLET INC SUBURBAN CHRYSLER JEEP DODGE   TAYLOR KIA OF LIMA SUFFIELD
MOTORS   TAYLOR MORGAN INC SULLIVAN BUICK GMC INC   TD CAR SALES SUMMIT AUTO
SALES CORP   TEAM AUTOMOTIVE SUMMIT CITY CHEVROLET, INC.   TEAM NISSAN OF
MARIETTA SUMMIT PLACE KIA   TED CIANOS USED CAR CENTER SUMMIT PLACE KIA MT.
CLEMENS   TENA AUTOMOTIVE LLC SUN HONDA   TENNESSEE AUTO GROUP & LEASING SUN
TOYOTA   TENNESSEE AUTOPLEX, LLC SUNCOAST QUALITY CARS LLC   TERRE HAUTE AUTO
AND EQUIPMENT SUNDANCE CHEVROLET INC   TERRY LABONTE CHEVROLET



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

TERRY LEE HONDA   TOM GILL CHEVROLET   TEXAS AUTO SAVERS INC   TOM HOLZER FORD
TEXAS CAPITAL AUTO CREDIT   TOM TEPE AUTOCENTER INC TEXAS PREOWNED AUTO GROUP  
TOM WOOD FORD THE 3445 CAR STORE, INC.   TOM WOOD NISSAN, INC. THE AUTO BROKER  
TOMLINSON MOTOR COMPANY OF THE AUTO GROUP LLC   TONY ON WHEELS INC THE AUTO
STORE   TONY’S AUTO SALES OF THE AUTO STORE   TONY’S AUTO WORLD THE AUTO
WAREHOUSE   TOP CHOICE AUTO LLC THE AUTOBLOCK   TOP NOTCH AUTO BROKERS INC THE
BOULEVARD CAR LOT   TOTAL CYCLE CARE INC THE CAR CABANA OF   TOWN & COUNTRY
AUTO & TRUCK THE CAR COMPANY   TOWN & COUNTRY AUTO SALES, LLC THE CAR
CONNECTION, INC.   TOWN & COUNTRY FORD, INC. THE CAR GUYS INC   TOWN & COUNTRY
FORD, INC. THE CAR MAN LLC   TOWN CARS AUTO SALES THE CAR STORE   TOWNSEND FORD
INC THE CAR STORE   TOWNSENDS MAGNOLIA THE CAR STORE   TOYOTA OF GASTONIA THE
CHEVY EXCHANGE   TOYOTA OF GREENVILLE, INC THE LUXURY AUTOHAUS INC.   TOYOTA OF
HOLLYWOOD THE MONTGOMERY GROUP LLC   TOYOTA OF LAKEWOOD THE REPO STORE   TOYOTA
OF LOUISVILLE, INC. THE RITE CAR   TOYOTA OF MCDONOUGH THE USED CAR FACTORY INC
  TOYOTA OF MUNCIE THOMAS & SON INC.   TOYOTA OF TAMPA BAY THOMASVILLE TOYOTA  
TOYOTA ON NICHOLASVILLE THORNTON CHEVROLET, INC   TOYOTA SOUTH/SCION SOUTH
THORNTON ROAD CHRYSLER DODGE   TRADEWINDS MOTOR CENTER LLC THORNTON ROAD HYUNDAI
  TRIAD AUTO GROUP NC LLC THRIFTY CAR SALES   TRIAD AUTOPLEX TIDE AUTOS INC  
TRI-CITY AUTO MART TILLMAN AUTO LLC   TRI-COUNTY MOTORS TIM FRENCH SUPER STORES,
LLC   TRINITY AUTOMOTIVE TIM SHORT PREMIERE USED CARS   TRIPLE C CAR CO., INC.
TIM TOMLIN AUTOMOTIVE GROUP   TRIPLE E AUTO LLC TIME TO BUY LLC   TRISTATE
AUTOMOTIVE GROUP INC TIMS AUTO SALES   TROPICAL AUTO OUTLET TINPUSHER LLC  
TROPICAL AUTO SALES TK AUTO SALES LLC   TRUCK TOWN INC TKP AUTO SALES  
TRUSSVILLE WHOLESALE AUTOS TKP AUTO SALES INC   TRUST CAPITAL AUTOMOTIVE GROUP
TNT AUTO SALES INC   TRUST MOTORS LLC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

TRUSTED MOTORS LLC   VELOCITY MOTORS INC   TSW FINANCIAL LLC   VERACITY MOTOR
COMPANY LLC TUBBS AUTO SALES LLC   VESTAL PONTIAC BUICK GMC TRUCK TUSCALOOSA
WHOLESALE LLC   VESTAVIA HILLS AUTOMOTIVE TWIN CITY CARS INC   VIC BAILEY
LINCOLN MERCURY TYSON MOTOR GROUP   VICTORIA MOTORS, LLC UCAR, INC.   VICTORY
AUTO INC U-DRIVE AUTO LLC   VILLAGE AUTO OUTLET INC ULTIMATE IMAGE AUTO, INC  
VILLAGE AUTO SALES UNITED AUTO BROKERS   VILLAGE AUTOMOTIVE UNITED AUTO SALES  
VILLAGE MOTOR SALES, INC. UNITED AUTO SALES AND   VINCE WHIBBS PONTIAC-GMC
UNITED AUTO SALES OF FT PIERCE   VININGS ENTERPRISES INC UNITED LUXURY MOTORS
LLC   VIP AUTO ENTERPRISES INC UNITED MOTOR COMPANY INC   VIP AUTO GROUP, INC.
UNITED VEHICLE SALES   VIP AUTO MALL UNIVERSAL AUTO PLAZA   VISION AUTO LLC
UNIVERSAL AUTO PLAZA LLC   VIZION AUTO UNIVERSITY CHRYSLER DODGE JEEP   VOGUE
MOTOR CO INC UNIVERSITY HYUNDAI OF DECATUR   VOLVO OF FT. MYERS UNLIMITED AUTO
GROUP INC   VOLVO SALES & SERVICE CENTER I UNLIMITED AUTOMOTIVE   VOSS CHEVROLET
INC UPSTATE LIL BOYZ TOYZ LLC   VULCAN MOTORS LLC US 1 CHRYSLER DODGE JEEP   W &
S AUTO CENTER INC US AUTO SALES AND SERVICE INC   WABASH AUTO CARE INC US MOTOR
SALES LLC   WADE FORD INC US OFF LEASE AUTOS   WAGNER SUBARU USA AUTO & LENDING
INC   WALDROP MOTORS INC USA CHOPPERS   WALLACE AUTOMOTIVE MANAGEMENT USA
MOTORCARS   WALLEYS AUTO SALES USA RV & AUTO SALES LLC   WALTERBORO MOTOR SALES
USED CAR SUPERMARKET   WANTED WHEELS INC V & S AUTO SALES LLC   WARSAW BUICK GMC
V & V AUTO CENTER INC   WASHINGTON AUTO GROUP VA CARS INC   WAYNESVILLE AUTO
MART VADEN NISSAN, INC.   WEB AUTO BROKERS VAN PAEMEL SALES   WEBBER AUTOMOTIVE
LLC VANN YORK BARGAIN CARS LLC   WEINE AUTO SALES EAST VANN YOR PONTIAC BUICK
GMC   WEINLE AUTO SALES VANN YORK TOYOTA, INC   WEST ALABAMA WHOLESALE VANS AUTO
SALES   WEST CLAY MOTOR COMPANY LLC VANTAGE MOTORS LLC   WEST END AUTO SALES &
SERVICE VECTOR AUTOMOTIVE   WEST MAIN MOTORS VEHICLES 4 SALES, INC.  



--------------------------------------------------------------------------------

DEALER NAME

    WESTERN AUTO SALES INC   WESTERN AVENUE NISSAN INC   WHEELS & DEALS AUTO
SALES   WHEELS MOTOR SALES   WHITE ALLEN CHEVROLET SUBARU   WHITEWATER MOTOR
COMPANY INC   WHOLESALE, INC   WILDCAT AUTO SALES   WILLETT HONDA SOUTH   WILLS
MOTOR SALES   WIN - WIN AUTO CENTER CORP   WONDERGEM, INC   WOODBRIDGE MOTORS,
INC.   WOODY ANDERSON FORD   WOODY SANDER FORD, INC.   WORLD AUTO NETWORK INC  
WORLD AUTO, INC.   WORLD CAR CENTER & FINANCING   WORLD CLASS MOTORS LLC  
WORLDWIDE MOTORS LLC   WORLEY AUTO SALES   WOW CAR COMPANY   XL1 MOTORSPORTS,
INC   XPRESS AUTO MALL   XTREME MOTORS INC   YARK AUTOMOTIVE GROUP, INC   YES
AUTO SALES INC   YOU SELECT AUTO SALES LLC   YOUR DEAL AUTOMOTIVE   YOUR KAR CO
INC   YPSILANTIS IMPORT AUTO SALES   Z AUTO PLACE   ZAPPIA MOTORS   ZEIGLER
CHRYSLER DODGE JEEP  